
	

113 S169 IS: Immigration Innovation Act of 2013
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 169
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Mr. Hatch (for himself,
			 Ms. Klobuchar, Mr. Rubio, Mr.
			 Coons, Mr. Flake,
			 Mrs. Shaheen, Mr. Heller, Mr.
			 Blumenthal, Mr. Hoeven,
			 Mr. Warner, Mr.
			 Nelson, and Mr. Schatz)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to authorize
		  additional visas for well-educated aliens to live and work in the United
		  States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Immigration Innovation Act of
			 2013 or the I-Squared Act of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Employment-Based Nonimmigrant Visas
				Sec. 101. Market-based H–1B visa limits.
				Sec. 102. Employment authorization for dependents of H–1B
				nonimmigrants.
				Sec. 103. Eliminating impediments to worker
				mobility.
				TITLE II—Student Visas
				Sec. 201. Authorization of dual intent.
				TITLE III—Employment-Based Immigrant Visas 
				Sec. 301. Elimination of per-country numerical
				limitations.
				Sec. 302. Recapturing lost employment-based immigrant
				visas.
				Sec. 303. Aliens not subject to direct numerical
				limitation.
				TITLE IV—STEM Education Funding
				Sec. 401. Funding for STEM education and training.
				Sec. 402. Promoting American Ingenuity Account.
				Sec. 403. STEM education grant application process.
				Sec. 404. Approved activities.
				Sec. 405. National evaluation.
				Sec. 406. Rule of construction.
			
		IEmployment-Based
			 Nonimmigrant Visas
			101.Market-based
			 H–1B visa limits
				(a)In
			 generalSection 214(g) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by striking (beginning with fiscal year
			 1992); and
						(B)by amending
			 subparagraph (A) to read as follows:
							
								(A)under section
				101(a)(15)(H)(i)(b) may not exceed the sum of—
									(i)the base
				allocation calculated under paragraph (9)(A); and
									(ii)the allocation
				adjustment calculated under paragraph (9)(B);
				and
									;
						(2)in paragraph
			 (5)—
						(A)in subparagraph
			 (B), by striking or at the end; and
						(B)in subparagraph
			 (C), by striking , until the number of aliens who are exempted from such
			 numerical limitation during such year exceeds 20,000. and inserting
			 ; or;
						(3)in paragraph (8),
			 by striking subparagraphs (B)(iv) and (D);
					(4)by redesignating
			 paragraph (10) as subparagraph (D) of paragraph (9);
					(5)by redesignating
			 paragraph (9) as paragraph (10); and
					(6)by inserting
			 after paragraph (8) the following:
						
							(9)(A)The base allocation of
				nonimmigrant visas under section 101(a)(15)(H)(i)(b) for each fiscal year shall
				be equal to—
									(i)the sum of—
										(I)the base allocation for the most
				recently completed fiscal year; and
										(II)the allocation adjustment for the
				most recently completed fiscal year;
										(ii)if the number calculated under clause
				(i) is less than 115,000, 115,000; or
									(iii)if the number calculated under
				clause (i) is more than 300,000, 300,000.
									(B)(i)If the number of
				cap-subject nonimmigrant visa petitions approved under section
				101(a)(15)(H)(i)(b) during the first 45 days petitions may be filed for a
				fiscal year is equal to the base allocation for such fiscal year, an additional
				20,000 such visas shall be made available beginning on the 46th day on which
				petitions may be filed for such fiscal year.
									(ii)If the base allocation of
				cap-subject nonimmigrant visa petitions approved under section
				101(a)(15)(H)(i)(b) for a fiscal year is reached during the 15-day period
				ending on the 60th day on which petitions may be filed for such fiscal year, an
				additional 15,000 such visas shall be made available beginning on the 61st day
				on which petitions may be filed for such fiscal year.
									(iii)If the base allocation of
				cap-subject nonimmigrant visa petitions approved under section
				101(a)(15)(H)(i)(b) for a fiscal year is reached during the 30-day period
				ending on the 90th day on which petitions may be filed for such fiscal year, an
				additional 10,000 such visas shall be made available beginning on the 91st day
				on which petitions may be filed for such fiscal year.
									(iv)If the base allocation of
				cap-subject nonimmigrant visa petitions approved under section
				101(a)(15)(H)(i)(b) for a fiscal year is reached during the 185-day period
				ending on the 275th day on which petitions may be filed for such fiscal year,
				an additional 5,000 such visas shall be made available beginning on the date on
				which such allocation is reached.
									(v)If the number of cap-subject
				nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a
				fiscal year is at least 5,000 fewer than the base allocation, but is not more
				than 9,999 fewer than the base allocation, the allocation adjustment for the
				following fiscal year shall be −5,000.
									(vi)If the number of cap-subject
				nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a
				fiscal year is at least 10,000 fewer than the base allocation, but not more
				than 14,999 fewer than the base allocation, the allocation adjustment for the
				following fiscal year shall be −10,000.
									(vii)If the number of cap-subject
				nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a
				fiscal year is at least 15,000 fewer than the base allocation, but not more
				than 19,999 fewer than the base allocation, the allocation adjustment for the
				following fiscal year shall be −15,000.
									(viii)If the number of cap-subject
				nonimmigrant visa petitions approved under section 101(a)(15)(H)(i)(b) for a
				fiscal year is at least 20,000 fewer than the base allocation, the allocation
				adjustment for the following fiscal year shall be
				−20,000.
									.
					(b)Reporting
			 requirementThe Secretary of Homeland Security shall—
					(1)timely upload to
			 a public website data that summarizes the adjudication of nonimmigrant
			 petitions under section 101(a)(15)(H)(b) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(15)(H)(b)) during each fiscal year; and
					(2)allow the timely
			 adjustment of visa allocations under section 214(g)(9)(B) of such Act, as added
			 by subsection (a).
					102.Employment
			 authorization for dependents of H–1B nonimmigrantsSection
			 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) is
			 amended—
				(1)by striking Attorney General
			 each place such term appears and inserting Secretary of Homeland
			 Security; and
				(2)in paragraph (2), by amending subparagraph
			 (E) to read as follows:
					
						(E)The Secretary of Homeland Security
				shall—
							(i)authorize an alien spouse admitted under
				subparagraph (H)(i)(b) or (L) of section 101(a)(15) who is accompanying or
				following to join the principal alien to engage in employment in the United
				States; and
							(ii)provide the spouse with an
				employment authorized endorsement or other appropriate work
				permit.
							.
				103.Eliminating
			 impediments to worker mobility
				(a)Deference to
			 prior approvalsSection 214(c) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(c)) is amended by adding at the end the following:
					
						(9)The Secretary of Homeland Security
				may not deny a petition to extend the status of a nonimmigrant admitted under
				subparagraph (H)(i)(b) or (L) of section 101(a)(15) in which the petition
				involves the same alien and petitioner unless the Secretary determines
				that—
							(A)there was a material error with
				regard to the previous petition approval;
							(B)a substantial change in circumstances
				has taken place that renders the nonimmigrant ineligible for such status under
				this Act; or
							(C)new material information has been
				discovered that adversely impacts the eligibility of the employer or the
				nonimmigrant.
							.
				(b)Effect of
			 employment terminationSection 214(n) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(n)) is amended by adding at the end the
			 following:
					
						(3)A nonimmigrant admitted under section
				101(a)(15)(H)(i)(b) whose employment relationship terminates before the
				expiration of the nonimmigrant's period of authorized admission shall be deemed
				to have retained such legal status throughout the entire 60-day period
				beginning on the date such employment is terminated if an employer files a
				petition to extend, change, or adjust the status of the nonimmigrant at any
				point during such
				period.
						.
				(c)Visa
			 revalidationSection 222(c) of the Immigration and Nationality
			 Act (8 U.S.C. 1202(c)) is amended by inserting The Secretary of State
			 shall authorize an alien admitted under subparagraph (E), (H), (L), (O), or (P)
			 of section 101(a)(15) to renew his or her nonimmigrant visa in the United
			 States if the alien has remained eligible for such status..
				IIStudent
			 Visas
			201.Authorization
			 of dual intent
				(a)DefinitionSection
			 101(a)(15)(F)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(F)(i)) is amended by striking which he has no intention of
			 abandoning.
				(b)Presumption of
			 status; intention To abandon foreign residenceSection 214 of the
			 Immigration and Nationality Act (8 U.S.C. 1184) is amended—
					(1)in subsection
			 (b), by striking (L) or (V) and inserting (F), (L), or
			 (V); and
					(2)in subsection
			 (h), by striking (H)(i)(b) or (c) and inserting (F),
			 (H)(i)(b), (H)(i)(c).
					IIIEmployment-Based
			 Immigrant Visas 
			301.Elimination of
			 per-country numerical limitations
				(a)In
			 generalSection 202(a)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1152(a)(2)) is amended to read as follows:
					
						(2)Per country levels for family-sponsored
				immigrantsSubject to
				paragraphs (3) and (4), the total number of immigrant visas made available to
				natives of any single foreign state or dependent area under section 203(a) in
				any fiscal year may not exceed 15 percent (in the case of a single foreign
				state) or 2 percent (in the case of a dependent area) of the total number of
				such visas made available under such section in that fiscal
				year.
						.
				(b)Conforming
			 amendmentsSection 202 of the Immigration and Nationality Act (8
			 U.S.C. 1152) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (3),
			 by striking both subsections (a) and (b) of section 203 and
			 inserting section 203(a); and
						(B)by striking
			 paragraph (5); and
						(2)by amending
			 subsection (e) to read as follows:
						
							(e)Special rules
				for countries at ceilingIf the total number of immigrant visas
				made available under section 203(a) to natives of any single foreign state or
				dependent area will exceed the numerical limitation specified in subsection
				(a)(2) in any fiscal year, the number of visas for natives of that state or
				area shall be allocated under section 203(a) so that, except as provided in
				subsection (a)(4), the proportion of the visa numbers made available under each
				of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the
				total number of visas made available under the respective paragraph to the
				total number of visas made available under section
				203(a).
							.
					(c)Country-Specific
			 offsetSection 2 of the Chinese Student Protection Act of 1992 (8
			 U.S.C. 1255 note) is amended—
					(1)in subsection
			 (a), by striking subsection (e)) and inserting subsection
			 (d)); and
					(2)by striking
			 subsection (d) and redesignating subsection (e) as subsection (d).
					(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013, and shall apply to fiscal years beginning with fiscal year
			 2014.
				302.Recapturing
			 lost employment-based immigrant visasSection 201(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:
				
					(d)Worldwide level
				of employment-Based immigrants
						(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
							(A)140,000;
				and
							(B)the number
				computed under paragraph (2).
							(2)Unused
				visasThe number computed under this paragraph is the difference,
				if any, between—
							(A)the sum of the
				worldwide levels established under paragraph (1) for fiscal years 1992 through
				the current fiscal year; and
							(B)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				such fiscal
				years.
							.
			303.Aliens not
			 subject to direct numerical limitation
				(a)In
			 generalSection 201(b)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding
			 at the end the following:
					
						(F)Aliens who are
				the spouse or a child of an alien admitted as an employment-based immigrant
				under section 203(b).
						(G)Aliens who have
				earned a master's or higher degree in a field listed on the STEM Designated
				Degree Program List published by the Department of Homeland Security on the
				Student and Exchange Visitor Program website from an institution of higher
				education (as defined in section 101(a) of the Higher Education Act of 1965 (20
				U.S.C. 1001(a))).
						(H)Aliens for whom a
				petition for an employment-based immigrant visa under paragraph (A) or (B) of
				section 203(b)(1) has been
				approved.
						.
				(b)Conforming
			 amendmentsSection 203(b) of the Immigration and Nationality Act
			 (8 U.S.C. 1153(b)) is amended—
					(1)in paragraph (1),
			 by striking 28.6 percent and inserting 12
			 percent;
					(2)in paragraph
			 (2)(A), by striking 28.6 percent and inserting 36.9
			 percent; and
					(3)in paragraph
			 (3)—
						(A)in subparagraph
			 (A), by striking 28.6 percent and inserting 36.9
			 percent;
						(B)by striking
			 subparagraph (B); and
						(C)by redesignating
			 subparagraph (C) as subparagraph (B).
						IVSTEM Education
			 Funding
			401.Funding for
			 STEM education and training
				(a)Nonimmigrant
			 fee adjustment and allocationSection 214(c)(9) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(c)(9)) is amended—
					(1)by amending
			 subparagraph (B) to read as follows:
						
							(B)The amount of the fee imposed under
				this paragraph shall be—
								(i)$1,250 for each such petition filed by
				an employer with not more than 25 full-time equivalent employees who are
				employed in the United States (determined by including any affiliate or
				subsidiary of such employer); and
								(ii)$2,500 for each such petition filed
				by an employer with more than 25 such
				employees.
								;
				and
					(2)by amending
			 subparagraph (C) to read as follows:
						
							(C)Fees collected under this paragraph
				shall be distributed as follows:
								(i)Of the amounts collected pursuant to
				subparagraph (B)(i)—
									(I)$750 shall be deposited in the
				Treasury in accordance with section 286(s); and
									(II)$500 shall be deposited in the
				Treasury in accordance with section 286(w).
									(ii)Of the amounts collected pursuant to
				subparagraph (B)(ii)—
									(I)$1,500 shall be deposited in the
				Treasury in accordance with section 286(s); and
									(II)$1,000 shall be deposited in the
				Treasury in accordance with section
				286(w).
									.
					(b)Conforming
			 amendmentSection 286(s)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1356(s)(1)) is amended by striking the last sentence and
			 inserting There shall be deposited as offsetting receipts into the
			 account a portion of the fees collected under paragraphs (9) and (11) of
			 section 214(c)..
				(c)Immigrant
			 feeSection 203(b) of the Immigration and Nationality Act (8
			 U.S.C. 1153(b)) is amended by adding at the end the following:
					
						(7)Funding for
				STEM education and trainingThe Secretary of Homeland Security
				shall impose a fee of $1,000 on each I–140 immigrant visa petition filed under
				this subsection. Amounts collected under this paragraph shall be deposited into
				the Treasury in accordance with section
				286(w).
						.
				402.Promoting
			 American Ingenuity AccountSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the
			 following:
				
					(w)Promoting
				American Ingenuity Account
						(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the Promoting American
				Ingenuity Account. There shall be deposited as offsetting receipts into
				the account fees collected under section 203(b)(7) and a portion of the fees
				collected under section 214(c)(9). Amounts deposited into the account shall
				remain available to the Secretary of Education until expended.
						(2)PurposesThe
				purposes of the Promoting American Ingenuity Account are to enhance the
				economic competitiveness of the United States by—
							(A)strengthening
				STEM education, including in computer science, at all levels;
							(B)ensuring that
				schools have access to well-trained and effective STEM teachers;
							(C)supporting
				efforts to strengthen the elementary and secondary curriculum, including
				efforts to make courses in computer science more broadly available; and
							(D)helping colleges
				and universities produce more graduates in fields needed by American
				employers.
							(3)Allocation of
				funds
							(A)National
				activitiesThe Secretary of Education may reserve up to 5 percent
				of the amounts deposited into the Promoting American Ingenuity Account for
				national research, development, demonstration, evaluation, and dissemination
				activities carried out directly or through grants, contracts, or cooperative
				agreements, including—
								(i)activities
				undertaken jointly with other Federal agencies, such as STEM mission agencies;
				and
								(ii)grants to
				non-profit organizations for nationally significant activities consistent with
				the purposes of the Immigration Innovation
				Act of 2013.
								(B)Allocations to
				states
								(i)In
				generalSubject to clause (ii), the Secretary of Education shall
				proportionately allocate the remaining amounts deposited into the account to
				the States each fiscal year in an amount that bears the same relationship to
				the remainder as the amount the State received under subpart 2 of part A of
				title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331
				et seq.) for the preceding fiscal year bears to the amount all States received
				under that subpart for the preceding fiscal year.
								(ii)Minimum
				allocationsNo State shall receive less than an amount equal to
				0.5 percent of the total amount made available to all States from the Promoting
				American Ingenuity Account. If a State does not request an allocation from the
				Account for a fiscal year, the Secretary shall reallocate the State's
				allocation to the remaining States in accordance with this
				section.
								.
			403.STEM education
			 grant application process
				(a)ApplicationEach
			 State desiring to receive an allocation from the Promoting American Ingenuity
			 Account established under section 286(w) of the Immigration and Nationality Act
			 (8 U.S.C. 1356(w)) submit an application to the Secretary of Education that
			 describes how the State plans to improve STEM education to meet the needs of
			 employers in the State, at such time, in such form, and including such
			 information as the Secretary may prescribe.
				(b)ApprovalThe
			 Secretary of Education shall approve any application submitted under subsection
			 (a) that meets the requirements prescribed by the Secretary if the Secretary
			 determines, after evaluating the recommendations of peer reviewers, that the
			 State’s plan for the use of funds would be successful in making progress toward
			 meeting the purposes set forth in section 286(w)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(w)(2)).
				404.Approved
			 activitiesA State or other
			 entity that receives funding from the Promoting American Ingenuity Account may
			 use such funding—
				(1)to strengthen the
			 State’s academic achievement standards in science, technology, engineering, and
			 mathematics (STEM);
				(2)to implement
			 strategies for the recruitment, training, placement, and retention of teachers
			 in STEM fields, including computer science;
				(3)to carry out
			 initiatives designed to assist students in succeeding and graduating from
			 postsecondary STEM programs;
				(4)to improve the
			 availability and access to STEM-related worker training programs, including
			 community college courses and programs; and
				(5)for other
			 activities approved by the Secretary of Education to improve STEM
			 education.
				405.National
			 evaluation
				(a)In
			 generalUsing amounts reserved under section 286(w)(3)(A) of the
			 Immigration and Nationality Act, as added by section 402, the Secretary of
			 Education shall conduct, directly or through a grant or contract, an annual
			 evaluation of the implementation and impact of the activities funded by the
			 Promoting American Ingenuity Account.
				(b)Annual
			 ReportThe Secretary shall submit a report describing the results
			 of each evaluation conducted under subsection (a) to—
					(1)the
			 President;
					(2)the
			 Committee on the Judiciary of the
			 Senate;
					(3)the
			 Committee on the Judiciary of the House of
			 Representatives;
					(4)the
			 Committee on Health, Education, Labor,
			 and Pensions of the Senate; and
					(5)the
			 Committee on Education and the Workforce of the
			 House of Representatives.
					(c)DisseminationThe
			 Secretary shall make the findings of the evaluation widely available to
			 educators, the business community, and the public.
				406.Rule of
			 constructionNothing in this
			 title may be construed to permit the Secretary of Education or any other
			 Federal official to approve the content or academic achievement standards of a
			 State.
			
